PER CURIAM
Appellant seeks reversal of the trial court’s judgment committing him as a mentally ill person for a period not to exceed 180 days. ORS 426.130. In his second assignment of error, he contends that the trial court erred in concluding that he is a danger to others as a result of a mental disorder. See ORS 426.005(l)(e). The state concedes that the record does not contain legally sufficient evidence to support the involuntary commitment and that the trial court’s judgment should be reversed.1 We agree, accept the state’s concession, and reverse on that basis. Accordingly, we do not address appellant’s first and third assignments of error.
Reversed.

 In particular, “the state concedes that the trial court erred in relying on [certain] hearsay statements for their truth, and basing its decision on those statements."